DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-7, 9-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a phosphor in glass cover having all limitations of the claims, specifically including but not limited to “an active layer of comprisinq a glass and phosphor, and a secondary layer contacting the active layer and including the glass and being free of phosphor, wherein the qlass comprises 20-60 mol% SiO2, 14-50 mol% ZnO, 3-28 mol% B203, and 1-21 mol% K20” of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891